DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The claim amendment filed on 07/21/2022 was entered with pending Claims 1-20.
Response to Arguments/Remarks
Response to the Claim 7 objection (Remarks page 7) has been considered along with the claim amendment. The objection is withdrawn. 
Response to the 35 U.S.C. § 102(a)(1) rejection (Remarks pages 7-9) with respect to Claims 1-2, 7, 10-11, 14-16  have been fully considered along with the claim amendments. The submitted claim amendments to the independent claims (Claims 1, 14, 16) are considered significant to modify the interpretation of the claim limitations. Examiner conducted an updated search and identified prior art that teaches the amended claim limitations, where are incorporated into the updated cited prior art.
Response to the 35 U.S.C. § 103 rejections (Remarks pages 9-10) with respect to Claims 3-6, 9, 11, 13  have been fully considered along with the claim amendments. The submitted claim amendments to the independent claims (Claims 1, 14, 16) are considered significant to modify the interpretation of the claim limitations. In general, the responses were limited (understood intentionally as Applicant relied upon independent claim amendments). Examiner addresses remarks specific to dependent claim prior art references.
Regarding Claim 3, Applicant presents the following remark:
As to claim 3, Szeliski mentions histograms -- but Szeliski with or without the other cited documents is silent concerning applying a weighted combination of blocks and histograms together. 

	Claim 3, as written, does not claim “applying a weighted combination of blocks and histograms together.” Examiner respectfully disagrees with Applicant’s argument and requests the claim be amended to articulate the technological feature in the claim language. 
Regarding Claim 4, Applicant presents the following remark:
As to claim 4 Makii mentions distance, but this relates to a physical distance (z-axis) between the camera and the object an image of that is captured. The distance in claim 4 refers to distance (xy-axes) within the image. The distances in Makii and claim 4 are technically different. Given that an orthogonal vector is being referred to, the combination is even more different. 

	Claim 4, as written, does not claim “the physical distance between the camera and the object that is captured.” Additionally, support was not identified in the Specification as Applicant describes “an orthogonal vector.” Examiner respectfully disagrees with Applicant’s argument and requests the claim be amended to articulate the technological feature in the claim language. Support in the Specification is required and should be cited for Examiner to review.
Regarding Claim 5, Applicant presents the following remark:
As to claim 5 of the application under study, Li merely reduces noise by filtering. Li is totally silent concerning performing a combination of blocks by weighting. Note also that in the equation (12) of Li, the function ''() is an unknown monotonic increasing function. However, that has nothing to do with increasing or decreasing value of weight. It only expresses a monotonic increasing noise as a function of its parameters none of which is a weight for a block. 

The prior art for the independent claim was updated based on claim amendments and the cited art for this claim is also updated. 
Regarding Claim 6, Applicant presents the following remark:
As to claim 6, Makii does not estimate noise. Makii merely limits noise by noise reduction or by limiting gain. Even the combination is flawed in this regard. 

	Claim 6, as written, claims “estimating noise of the one or more corresponding blocks and the local block based on at least one of the following: gain of a sensor that captured the images...” Examiner respectfully disagrees with Applicant’s argument as Applicant recognizes Makii limits gain when capturing the imaging (with the imaging sensor) to perform a noise reduction process. It is understood in the art that to perform a noise reduction process, estimating noise would be necessary to determine how much noise is to be reduced. 
Regarding Claim 8, Applicant presents the following remark:
As to claim 8 of the application under study, Makii does not suggest that the darkest image would not be used. Instead, Makii is interested in overexposed images and avoidance of them. 

	Claim 8, as written, also does not claim “that the darkest image would not be used.” Examiner respectfully disagrees with Applicant’s argument and requests the claim be amended to articulate the technological feature desired to be claimed in the claim language. 
Regarding Claim 9, Applicant presents the following remark:
As to claim 9, Makii seeks to avoid overexposed images. However, an overexposed image is not necessarily the same as or equivalent to a brightest image. 

As recognized by the Applicant, overexposure can be caused by an image being too bright. The argument presented by Applicant is recognized and the Examiner conducted an updated search in regard to this claim and updated the cited art. 
Regarding Claim 11, Applicant presents the following remark:
As to claim 11 of the application under study, Lee may or may not select a different base frame for each block, but Lee does not combine blocks based on weighting and therefore cannot compensate for the shortcomings of Lee, especially with regard to the subject matter of claim 11. 

As recognized by the Applicant, a different base frame may be used for each region. The prior art for the independent claim was updated based on claim amendments and the cited art for this claim is also updated. 
Regarding Claim 13, Applicant presents the following remark:
As to claim 13, Jang is totally silent regarding pixel to pixel noise. Even the combination is flawed as to the features of this claim. 

Jang et al (KR 101661215) teaches a  noise removing unit 126 including a noise cancellation filter that is based on spatio-temporal noise, and identifies the noise in the individual pixels to then filter in a kernel as the spatio-temporal noise elimination filter includes “observing the [noise] differences between the low dynamic range images and the neighboring pixels” prior to spatial noise cancellation and temporal noise cancellation through weighted averaging to generate a radiance map  with noise removed (¶ [0069]-[0070], [0073]). The argument that “Jang is totally silent regarding pixel to pixel noise” resulting in a flawed combination is not persuasive.
No additional arguments are presented by Applicant.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 7, 10, 12, 14-16, 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sheikh et al (US 2017/0310901).
Regarding Claim 1, Sheikh et al teach a method of image processing (image process 800; Figs 8A, 8B and ¶ [0007], [0093]), the method comprising: converting images of different brightness to a common brightness range, the images representing at least partly the same scene (Photometric (PM) align block 505 of PM align and blending processing block 448 applies a brightness correction algorithm to the image to match each frame to the reference frame where the images are of a scene, block 824; Figs 4B, 5  8B and ¶ [0080], [0104]); selecting one of images including a local block with movement for forming a composed image from the images (the blending module 510 blends the images into a single blended (composed) image 464, from the reference frame and N frames, based on the adjusted blend control parameters, including regional (local block) moving focus of object(s) in scene, block 822; Figs 4B, 5, 7, 8A and ¶ [0080]-[0081], [0103]); determining one or more corresponding blocks corresponding to the local block in the images (pixels from the same location in each of the images are identified based on the interpolated sliding window 458, blocks 826, 828; Figs 5, 8B and ¶ [0081], [0105]-[0106]); weighting each of said one or more corresponding blocks with at least one of the following: similarity with respect to the local block, a distance from a location of the local block, saturation of the one or more corresponding blocks, and noise of the one or more corresponding blocks (the adjusted blend control parameters 515  includes brightness analysis among the frames and is used to determine a weight assigned to the pixels from the same location (local block) in each image, based on the pixels in the first image 302, block 828 ; Fig 5 and ¶ [0080]-[0081], [0106]);  weighting, using weighted averaging, the local block and at least one of the one or more corresponding blocks (the blending module 510 uses a weighted averaging operation for the blended pixels included from the N image frames, block 828; Figs 5, 8 and ¶ [0081], [0106]), and replacing the local block by a combination of at least one of the one or more corresponding blocks and the local block based on the weighting for forming the composed image from the images (the blending module 510 generates a single-blended image 464, blended from the selected region (local block and corresponding block) pixels from N images, blocks 830, 840; Figs 5, 8B and ¶ [0081], [0107]).
Regarding Claim 2, Sheikh et al teach the method of claim 1 (as described above), further comprising forming the similarity with respect to the local block by computing at least one of the following: similarity between brightness of the local block and each of the one or more corresponding blocks, similarity between colors of the local block and each of the one or more corresponding blocks, and similarity of a distribution of brightness between the local block and each of the one or more corresponding blocks (the PM align block 505 analyzes brightness differences between frames in an overlap region of the N frames, block 824; Figs 5, 8B and ¶ [0080], [0104]).  
Regarding Claim 7, Sheikh et al teach the method of claim 1 (as described above), further comprising selecting an image that has a best information among the images, as said one of images (the blending module 510 may exclude an image based on the adjusted blend control parameters 515, thereby only selecting an image that has the best information, block 826; Figs 5, 8B and  ¶ [0081], [0105]).  
Regarding Claim 10, Sheikh et al teach the method of claim 1 (as described above), further comprising forming the composed image by combining the plurality of images when combining the local -3-Matti NISKANENAtty Docket No.: JR-0227-0389Appl. No. 17/081,231block and the at least one of the one or more corresponding blocks, or replacing the local block by the at least one of the one or more corresponding blocks (the single blended image 464 is formed by blending the reference frame and the included N frame in the local pixel region in the PM align block 505, block 830; Figs 5, 8B and ¶ [0081], [0107]).  
Regarding Claim 12, Sheikh et al teach the method of claim 1 (as described above), further comprising registering the images before converting the images to the common brightness range (PM alignment aligns each frame to other frames in the sliding window, block 826; Figs 5, 8B and ¶ [0080], [0105]).  
Regarding Claim 14, Sheikh et al teach an image processing apparatus (the user equipment 100  includes camera 200 connected to image processing system 400; Figs 2, 4B, 5, 10 and ¶ [0006], [0035], [0118]), comprising an image processing electric circuit system (PM Align & Blend block 448; Figs 4B, 5 and ¶ [0006], [0070], [0079]-[0081]), configured to at least: convert images of different brightness to a common brightness range, the images representing at least partly the same scene at different times (Photometric (PM) align block 505 of PM align and blending processing block 448 applies a brightness correction algorithm to the image to match each frame to the reference frame where the images are of a scene with imaging occurring over time to capture multiple image frames; Figs 4B, 5 and ¶ [0080]); select one of images including a local block with movement for forming a composed image from the images the blending module 510 blends the images into a single blended (composed) image 464, from the reference frame and N frames, based on the adjusted blend control parameters, including regional (local block) moving focus of object(s) in scene, block 822; Figs 4B, 5, 7 and ¶ [0080]-[0081]); determine one or more corresponding blocks, which correspond to the local block in said one of the images (pixels from the same location in each of the images are identified based on the interpolated sliding window 458; Fig 5 and ¶ [0081]); weight each of said one or more corresponding blocks with at least one of the following: similarity with the local block, a distance from a location of the local block, saturation, and noise of the one or more corresponding blocks (the adjusted blend control parameters 515  includes brightness analysis among the frames and is used to determine a weight assigned to the pixels from the same location (local block) in each image, based on the pixels in the first images 302; Fig 5 and ¶ [0080]-[0081]); and weight, using weighted averaging, the local block and at least one of the one or more corresponding blocks (the blending module 510 uses a weighted averaging operation for the blended pixels included from the N image frames; Fig 5 and ¶ [0081]), and replace the local block by a combination of at least one of the one or more corresponding blocks and the local block based on the weighting for forming the composed image from the images (the blending module 510 generates a single-blended image 464, blended from the selected region (local block and corresponding block) pixels from N images; Fig 5 and ¶ [0081]).  
Regarding Claim 15, Sheikh et al teach the image processing apparatus of claim 14 (as described above), wherein the image processing electric circuit system (image processing system 400; Fig 2, 4B, 5 and ¶ [0035], [0080]-[0081], [0118]) comprises: one or more processors (processor 1045 of the system 400 in the UE 100; Fig 10 and ¶ [0093], [0118], [0126]); and one or more memories including computer program code (memory 1040 configured to store operating program 1050 and applications 1055; ¶ [0032], [0118], [0124]); the one or more memories and the computer program code configured to, with the one or more processors (the memory 1040 storing the applications 1055 are executed by the processor 1045; Fig 10 and ¶ [0125]-[0126]), cause apparatus at least to at least: convert the images to the common brightness range (Photometric (PM) align block 505 of PM align and blending processing block 448 applies a brightness correction algorithm to the image to match each frame to the reference frame where the images are of a scene; Figs 4B, 5 and ¶ [0080]); perform the selection of the one of images (the blending module 510 blends the reference images into a single blended (composed) image 464 based on the adjusted blend control parameters, including regional (local block) moving focus of object(s) in scene; Figs 4B, 5, 7 and ¶ [0080]-[0081]); determine the one or more corresponding blocks to the local block (pixels from the same location in each of the images are identified based on the interpolated sliding window 458; Fig 5 and ¶ [0081]); weight each of said one or more corresponding blocks (the adjusted blend control parameters 515 determine a weight assigned to the pixels from the same location (local block) in each image, based on the pixels in the first images 302; Fig 5 and ¶ [0081]); and perform the weighting using the weighted averaging (the blending module 510 uses a weighted averaging operation for the blended pixels included from the N image frames; Fig 5 and ¶ [0081]) and replacement (the blending module 510 generates a single-blended image 464, blended from the selected region (local block and corresponding block) pixels from N images; Fig 5 and ¶ [0081]).
Regarding Claim 16, Sheikh et al teach a non-transitory computer program product readable by a computer and comprising program instructions which, when executed by the computer, result in execution operations (the memory 1040 storing the applications 1055 are executed by the processor 1045 of the UE 100; Fig 10 and ¶ [0011], [0125]-[0126]) corresponding to the method of claim 1 (as described above).
Regarding Claim 18, Sheikh et al teach the image processing apparatus of claim 14 (as described above), wherein the image processing electric circuit system  (image processing system 400; Fig 2, 4B, 5 and ¶ [0035], [0080]-[0081], [0118]) is further configured to at least form the similarity with respect to the local block by computing similarity between colors of the local block and each of the one or more corresponding blocks, and/or similarity of a distribution of brightness between the local block and each of the one or more corresponding blocks (the adjusted blend control parameters 515 includes brightness analysis among the frames and is used to determine a weight assigned to the pixels from the same location (local block) in each image, based on the pixels in the first images 302; Fig 5 and ¶ [0080]-[0081]).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sheikh et al (US 2017/0310901) in view of Szeliski (US 6650774). 
Regarding Claim 3, Sheikh et al teaches the method of claim 1 (as described above).
Sheikh et al does not teach further comprising computing histograms of values of pixels of each of the one or more corresponding blocks and 25the local block, and forming the similarity based on a comparison of the histograms.
Szeliski is analogous art pertinent to the problem addressed in this application and teaches computing histograms of values of pixels of each of the one or more corresponding blocks and 25the local block (histogram brightness values are calculated for pixels for each region (local block and corresponding blocks of each image) and analyzed for plurality of images; Fig 3 and col 5 ln 22-29, col 7 ln 10-16), and forming the similarity based on a comparison of the histograms (brightness levels for the image patches are compared with neighbor histogram values; Fig 3 and col 5 ln 29-33).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine the teachings of Sheikh et al and Szeliski including computing histograms of values of pixels of each of the one or more corresponding blocks and 25the local block, and forming the similarity based on a comparison of the histograms. Use of the histogram values for brightness followed with an equalization process allow for a more uniform exposure and tone adjustment throughout the image, thereby improving the composite image, as recognized by Szeliski (col 5 ln 19-22).
Regarding Claim 17, Sheikh et al teaches the image processing apparatus of claim 14 (as described above) including the image processing electric circuit system (image processing system 400; Fig 2, 4B, 5 and ¶ [0035], [0080]-[0081], [0118]).
Sheikh et al does not further teach to at least compute histograms of values of pixels of each of the one or more corresponding blocks and the local block, and form the similarity based on a comparison of the histograms.  
Szeliski is analogous art pertinent to the problem addressed in this application and teaches to at least compute histograms of values of pixels of each of the one or more corresponding blocks and 25the local block (histogram brightness values are calculated for pixels for each region (local block and corresponding blocks of each image) and analyzed for plurality of images; Fig 3 and col 5 ln 22-29, col 7 ln 10-16), and form the similarity based on a comparison of the histograms (brightness levels for the image patches are compared with neighbor histogram values; Fig 3 and col 5 ln 29-33).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine the teachings of Sheikh et al and Szeliski including to at least compute histograms of values of pixels of each of the one or more corresponding blocks and 25the local block, and form the similarity based on a comparison of the histograms. Use of the histogram values for brightness followed with an equalization process allow for a more uniform exposure and tone adjustment throughout the image, thereby improving the composite image, as recognized by Szeliski (col 5 ln 19-22).
Claims 4, 6, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sheikh et al (US 2017/0310901) in view of Makii (US PG PUB 2009/0245684).
Regarding Claim 4, Sheikh et al teaches the method of claim 1 (as described above).
Sheikh et al does not further teach comprising weighting said one or more corresponding blocks by values, which decrease with an increasing distance from a location of the local block.
Makii is analogous art pertinent to the problem addressed in this application and teaches weighting said one or more corresponding blocks by values, which decrease with an increasing distance from a location of the local block (multiple images of the same scene are recorded with common brightness, suitable for combining into single image for a region (local block and corresponding blocks) and a distance based correction for brightness with a weighting coefficient is performed for the object block in motion in the multiple images; Figs 4-6, 43-44 ¶ [0199]-[0201], [00602]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine the teachings of Sheikh et al and Makii including weighting said one or more corresponding blocks by values, which decrease with an increasing distance from a location of the local block. Use of a data weighing coefficient for distance of the object for the combining image allow for a more realistic representation of the combined imaged data, as recognized by Makii (¶ [0602]).
Regarding Claim 6, Sheikh et al teaches the method of claim 1 (as described above).
Sheikh et al does not teach the method further comprising estimating noise of the one or more corresponding blocks and the local block based on at least 5one of the following: gain of a sensor that captured the images, pre-gain performed with respect to the images, noise dependent on a location, image fusion, and image transformation.
Makii is analogous art pertinent to the problem addressed in this application and teaches estimating noise of the one or more corresponding blocks and the local block based on at least 5one of the following: gain of a sensor that captured the images, pre-gain performed with respect to the images, noise dependent on a location, image fusion, and image transformation (noise estimation for the image region in the multiple images is associated with gain adjustment and is followed by performing noise limits or a noise reduction process; ¶ [0404]).
Regarding Claim 8, Sheikh et al teaches the method of claim 1 (as described above).
Lee does not further teach comprising forming an image of a high brightness by combining images having a higher brightness than an image that has a lowest brightness, before converting the images to the common brightness range.
Makii is analogous art pertinent to the problem addressed in this application and teaches10 forming an image of a high brightness by combining images having a higher brightness than an image that has a lowest brightness, before converting the images to the common brightness range (exposure time influences the brightness of the image and image data captured for the given exposure time are combined with a given weight for a given frame, which then influences the brightness range to automatically adjust shutter time for the next frame with multiple captured image data elements; Figs 28A-29C and ¶ [0434]-[0451]).  
Claims 5, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sheikh et al (US 2017/0310901) in view of Nakahira et al (US 2012/0026317).
Regarding Claim 5, Sheikh et al teaches the method of claim 1 (as described above).
Sheikh et al does not further teach comprising weighting said one or more corresponding blocks by values, which decrease with increasing noise.
Nakahira et al is analogous art pertinent to the problem addressed in this application and teaches weighting said one or more corresponding blocks by values, which decrease with increasing noise (the weight value for a color component is decreased when the noise is increased in the point of interest; ¶ [0117]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine the teachings of Sheikh et al and Nakahira et al including weighting said one or more corresponding blocks by values, which decrease with increasing noise. Use of a weighting values calculated for each component may result in better performance and output for generating the final image, as recognized by Nakahira et al (¶ [0117]).
Regarding Claim 11, Sheikh et al teaches the method of claim 1 (as described above).
Sheikh et al does not further teach comprising selecting different base frame for each block.  
Nakahira et al is analogous art pertinent to the problem addressed in this application and teaches selecting different base frame for each block (the plurality of frames are locally aligned, thereby reassigning the block (region of interest) for each frame, step S201; Fig 2 and ¶ [0102]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine the teachings of Sheikh et al and Nakahira et al including selecting different base frame for each block. Selecting different regions (block) for each frame during a series of images allows for alignment correction in the plurality of frames during movement of the object with respect to the camera, as recognized by Nakahira et al (¶ [0103]).
Claims 9, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sheikh et al (US 2017/0310901) in view of Li et al (CN 105227858).
Regarding Claim 9, Sheikh et al teaches the method of claim 1 (as described above).
Sheikh et al does not further teach comprising forming an 15image of a low brightness by combining a plurality of images having a lower brightness than an image that has a greatest brightness, before converting the images to the common brightness range.
Li et al is analogous art pertinent to the problem addressed in this application and teaches forming an 15image of a low brightness by combining a plurality of images having a lower brightness than an image that has a greatest brightness, before converting the images to the common brightness range (exposure time influences the brightness of the image to create high dynamic range and low dynamic range images, with the LDR image data combined in a synthesis algorithm to generate low brightness range step 404 and used to combine the HDR and LDR image data to a dynamic range image data to obtain composite data step 405; Fig 4A and ¶ [0076], [0101]-[0104]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine the teachings of Sheikh et al and Jang et al including forming an 15image of a low brightness by combining a plurality of images having a lower brightness than an image that has a greatest brightness, before converting the images to the common brightness range. Use of LDR image data combined with HDR image data provides better visual representation of an environment and can provide more detail of the scene, thereby improving the image quality, as recognized by Li et al (¶ [0008]).
Regarding Claim 19, Sheikh et al teaches the image processing apparatus of claim 14 (as described above) including the image processing electric circuit system (image processing system 400; Fig 2, 4B, 5 and ¶ [0035], [0080]-[0081], [0118]).
Sheikh et al does not further teach comprising forming an 15image of a low brightness by combining a plurality of images having a lower brightness than an image that has a greatest brightness, before converting the images to the common brightness range.
Li et al is analogous art pertinent to the problem addressed in this application and teaches to at least form an 15image of a low brightness by combining a plurality of images having a lower brightness than an image that has a greatest brightness, before converting the images to the common brightness range (exposure time influences the brightness of the image to create high dynamic range and low dynamic range images, with the LDR image data combined in a synthesis algorithm to generate low brightness range step 404 and used to combine the HDR and LDR image data to a dynamic range image data to obtain composite data step 405; Fig 4A and ¶ [0076], [0101]-[0104]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine the teachings of Sheikh et al and Jang et al including to at least form an 15image of a low brightness by combining a plurality of images having a lower brightness than an image that has a greatest brightness, before converting the images to the common brightness range. Use of LDR image data combined with HDR image data provides better visual representation of an environment and can provide more detail of the scene, thereby improving the image quality, as recognized by Li et al (¶ [0008]).
Claims 13, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sheikh et al (US 2017/0310901) in view of Jang et al (KR 101661215).
Regarding Claim 13, Sheikh et al teaches the method of claim 1 (as described above).
Sheikh et al does not further teach comprising determining noise pixel by pixel of the composed image and equalizing the noise by filtering the composed image.
Jang et al is analogous art pertinent to the problem addressed in this application and teaches determining noise pixel by pixel of the composed image (noise can be defined at the pixel level for the images prior to image overlay; [0073], [0090]), and equalizing the noise by filtering the composed image (noise can be filtered for the overlay image ¶ [0091]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine the teachings of Sheikh et al and Jang et al including determining noise pixel by pixel of the composed image, and equalizing the noise by filtering the composed image. Filtering the noise of the images overlaid will minimize any noise created from camera shaking or change of position, thereby improving quality of the final image, as recognized by Jang et al (¶ [0090]-[0091]).
Regarding Claim 20, Sheikh et al teaches the image processing apparatus of claim 14 (as described above) including the image processing electric circuit system (image processing system 400; Fig 2, 4B, 5 and ¶ [0035], [0080]-[0081], [0118]).
Sheikh et al does not further teach to at least determine noise pixel by pixel of the composed image, and equalize the noise by filtering the composed image.
Jang et al is analogous art pertinent to the problem addressed in this application and teaches to at least determine noise pixel by pixel of the composed image (noise can be defined at the pixel level for the images prior to image overlay; [0073], [0090]), and equalize the noise by filtering the composed image (noise can be filtered for the overlay image ¶ [0091]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine the teachings of Sheikh et al and Jang et al including to at least determine noise pixel by pixel of the composed image, and equalize the noise by filtering the composed image. Filtering the noise of the images overlaid will minimize any noise created from camera shaking or change of position, thereby improving quality of the final image, as recognized by Jang et al (¶ [0090]-[0091]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Barron et al (US PG PUB 2017/0347088) teaches a stereo imaging system and method including creating multiple images of the scene and removing noise from the image.
Kuang et al (US PG PUB 2015/0049215) teaches a method for creating a HDR image from multiple images of different brightness using a weighted analysis and normalization process.
Atanassov et al (WO 2015/195317) teaches a system and method for image registration (alignment) for multiple images and includes equalization of brightness intensity for a local region.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN M BROUGHTON whose telephone number is (571)270-7380. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN M BROUGHTON/Examiner, Art Unit 2667

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667